Exhibit 10.16

 

SPECIAL BONUS AND OPTION AGREEMENT

 

THIS SPECIAL BONUS AND OPTION AGREEMENT (this “Agreement”) is entered into as of
July 22, 2005, by and among Richard L. Markee (the “Executive”), Toys “R” Us,
Inc., a Delaware corporation (the “Company”), and Toys “R” Us Holdings, Inc., a
Delaware corporation (“Holdings”).

 

WHEREAS, Executive is currently acting as interim Chief Executive Officer of the
Company; and

 

WHEREAS, Holdings and the Company desire to provide Executive with certain
incentives so that Executive will continue serving as the interim Chief
Executive Officer of the Company.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Special Cash Bonus. Executive hereby agrees and acknowledges that the Company
is currently evaluating its current management structure. As consideration for
Executive’s agreement to serve as the interim Chief Executive Officer of the
Company during such evaluation period, the Company hereby awards Executive a
special bonus (the “Bonus”). The Bonus shall be equal to $2,000,000 and shall be
payable to Executive in cash, so long as Executive is then employed by the
Company or one of its Subsidiaries, on the first to occur of (i) Executive’s
agreement to serve as the Chief Executive Officer of the Company (after written
notice to Executive from the board of directors of the Company (the “Board”)
that it has decided to retain Executive as Chief Executive Officer of the
Company and that it has stopped its search for a new Chief Executive Officer),
(ii) 90 days after the start date of the person (if a person other than
Executive) appointed by the Board to the position of Chief Executive Officer of
the Company, and (iii) the twelve month anniversary of the date hereof; provided
that, the Bonus shall be paid to Executive on the date that Executive’s
employment by the Company and its Subsidiaries is terminated without Cause or
Executive resigns with Good Reason, if such events occur before the date the
Bonus would otherwise be paid. Payment of the Bonus will be subject to all
applicable withholding obligations, and the Bonus will not be taken into account
for the purposes of calculating Executive’s benefits pursuant to any of the
Company’s or its Subsidiaries’ benefit programs. The Bonus shall be an unfunded
obligation of the Company.

 

2.

Special Option Grant. As further consideration for Executive’s agreement to
serve as the interim Chief Executive Officer of the Company during the
above-mentioned evaluation period, Holdings hereby awards Executive, as of the
date hereof, an option to acquire 40,953 shares of the Class L Common Stock of
Holdings, par value $0.01 per share at a price of $24.0752 per share and 368,577
shares of the Class A Common Stock of Holdings, par value $0.01 per share at a
price of $0.2972 per share (the “Bonus Option”). The Bonus Option is hereby
granted pursuant to the 2005 Management Equity Plan of Holdings (the “Plan”), is
(in its entirety) a Tranche I Option within the meaning of the Plan, and (except
as provided otherwise herein) is subject to all of the terms and conditions of
the Plan. Notwithstanding the terms of the Plan, the Bonus Option shall



--------------------------------------------------------------------------------

 

fully vest if Executive is employed by the Company or one of its Subsidiaries on
the first to occur of (i) Executive’s agreement to serve as the Chief Executive
Officer of the Company (after written notice to Executive from the Board that it
has decided to retain Executive as Chief Executive Officer of the Company and
that it has stopped its search for a new Chief Executive Officer), (ii) 90 days
after the start date of the person (if a person other than Executive) appointed
by the Board to the position of Chief Executive Officer of the Company, and
(iii) the twelve month anniversary of the date hereof; provided that, the Bonus
Option shall be deemed vested in full on the date that Executive’s employment by
the Company and its Subsidiaries is terminated without Cause or Executive
resigns with Good Reason, if such events occur before the date the Bonus Option
would otherwise vest.

 

3. Call Provisions Regarding Bonus Option. Notwithstanding the terms of the
Plan, in the event Executive resigns with Good Reason, then, with respect to the
Bonus Option, such resignation shall be treated, for purposes of Article IX of
the Plan, as if Executive had been terminated without Cause on the date of
Executive’s resignation.

 

4. Severance Provisions. As further consideration for the grant to Executive of
the Bonus and the Bonus Option, Executive hereby agrees that in any circumstance
in which Executive becomes entitled to receive severance or other similar
payments from the Company or any of its Subsidiaries (whether pursuant to an
employment agreement, a retention agreement, a severance plan or policy, or
otherwise), that such payments shall be reduced by an aggregate amount of
$1,000,000. In the event such payments are to be made to Executive in periodic
amounts, then such reduction shall be applied pro rata over all periodic
payments to be made to Executive. For the avoidance of doubt, “severance or
other similar payments” shall not include, (i) the success bonus paid to
Executive in connection with the closing of the transaction contemplated by the
certain Agreement and Plan of Merger, dated as of March 17, 2005, by and among
the Company, Global Toys Acquisition, LLC, and Global Toys Acquisition Merger
Sub, Inc. (the “Merger”), (ii) any payments to Executive made in connection with
the Merger with respect to equity awards outstanding prior to the Merger, (iii)
any Rollover Options issued to Executive, (iv) any other equity awards of
Holdings granted to Executive in connection with, or on or after, the Merger, or
(v) any payments to Executive pursuant to Articles IX or X of the Plan (as
defined above).

 

5.

Definitions. The terms Cause and Good Reason used in this Agreement shall have
the meanings given to such terms in that certain Retention Agreement, dated as
of May 1, 1997, by and between the Company and Executive (the “Retention
Agreement”). For the avoidance of doubt, the appointment of another person to
the position of Chief Executive Officer of the Company shall not constitute Good
Reason for purposes of this Agreement or the Retention Agreement, and in no
event shall either the Bonus or the Bonus Option be taken into account for
purposes of any provision of the Retention Agreement which references
Executive’s compensation or benefits (other than Section 10 of the Retention
Agreement, as set forth in Section 7 below). All other capitalized terms used
but not defined herein shall have the meanings given to such terms in the Plan.
Notwithstanding the foregoing, in no event shall the use of definitions from the
Retention Agreement in this Agreement be construed to modify or amend in any way
the terms of the Plan as they

 

2



--------------------------------------------------------------------------------

 

are applicable to any other Awards made to Executive. Furthermore, for all
purposes of the Plan, this Agreement shall not be deemed to be an employment or
other similar agreement entered into on or after the Effective Date.

 

6. Other Benefits. Nothing in this Agreement shall confer on Executive any right
to continue in the employment of the Company or its Subsidiaries or interfere in
any way with the right of the Company or its Subsidiaries to terminate
Executive’s employment at any time for any reason in accordance with the
Retention Agreement. The Retention Agreement, as modified by Section 4 hereof to
the extent such section is applicable, remains in full force and effect
following the execution and delivery of this Agreement and nothing contained
herein shall be deemed to be a waiver by Executive of any rights thereunder.

 

7. Excise Taxes. The parties hereto believe that neither the Bonus nor the Bonus
Option is subject to the excise taxes described in Section 10 of the Retention
Agreement. However, to the extent they are so subject, the Company and Holdings
agree that they shall be covered by the provisions of Section 10 of the
Retention Agreement, and, as such, any such payments or distributions pursuant
to this Agreement shall be covered by Section II of Exhibit C of the Retention
Agreement.

 

8. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the Bonus, the Bonus
Option, and the offset for certain severance payments as set forth in Section 4
hereof.

 

9. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

10. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

11. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

12. Dispute Resolution. Section 13(i) of the Retention Agreement shall apply
with respect to any dispute or controversy arising under this Agreement. Section
9(b)(ii) of the Retention Agreement shall apply with respect to any fees or
expenses incurred by Executive in connection with any such dispute or
controversy.

 

13.

Representations and Warranties. The Company and Holdings each represent and
warrant to Executive that (i) all corporate action required to be taken by the
Company or Holdings, as the case may be, to fully authorize the execution,
delivery and performance of this Agreement has been duly and effectively taken,
(ii) the execution, delivery and

 

3



--------------------------------------------------------------------------------

 

performance of this Agreement does not violate any material applicable law,
regulation, order, judgment or decree or any agreement, arrangement, plan or
corporate governance document to which the Company or Holdings, as the case may
be, is a party or by which it is bound, (iii) the officer signing this Agreement
on behalf of the Company and/or Holdings is duly authorized to do so, and (iv)
upon the execution and delivery of this Agreement by the parties, it shall be a
valid and binding obligation by the Company or Holdings, enforceable against it
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

14. No Mitigation. Following any termination of employment, Executive shall be
under no obligation to seek other employment with respect to any of his rights
or benefits arising under this Agreement and there shall be no offset against
the amounts due hereunder on account of any remuneration or benefits provided by
any subsequent employment he may obtain.

 

*     *     *     *     *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TOYS “R” US, INC. By:  

/s/ Jordan Hitch

--------------------------------------------------------------------------------

Name:   Jordan Hitch Its:   Vice President TOYS “R” US HOLDINGS, INC. By:  

/s/ Jordan Hitch

--------------------------------------------------------------------------------

Name:   Jordan Hitch Its:   Vice President RICHARD L. MARKEE

 

/s/ Richard L. Markee

--------------------------------------------------------------------------------